 In the Matter of BANK OF AMERICA NATIONAL TRUST & SAVINGSASSOCIATION, A CORPORATIONandUNITED OFFICE & PROFESSIONALWORKERS OF AMERICA, LOCAL No. 34Case No. C-1530.-Decided August 6, 1910-r,Jurisdiction:banking industry.Unfair Labor Practicesanti-union' statements.Discrimination-discharges for union membership and activities; charges ofdiscrimination as to two persons, dismissed.Remedial Orders:reinstatment and back pay awarded.Mr.'Jonathan H. Rowell `and Mr. Earle K., Shawe,for'the Board"Mr. Louis FerrariandMr. George D. Schilling,of San Frtincisco,,Calif.,andMr. Edmund Nelson,ofLos Angeles, Calif., for therespondent.Mr. Joseph A. Padway,ofWashington, D.' C., for the'A' F. of L.Mr. Walter B. Wilbur,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Office& ProfessionalWorkers of America, Local No. 34, herein called theUnion, the National Labor Relations Board, herein called the Board,through its Regional Director for the Twentieth Region (San Fran-cisco,California), issued its complaint dated November 22, 1939,against Bank of America National Trust & Savings Association,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.With respect to the unfair labor-practices, the complaint allegedin substance (1) that since June 1937, the respondent had interferedwith the rights guaranteed to employees under Section 7 of the Actby surveillance of union meetings and activities, urging, persuading,and warning against union affiliation, offering and giving wage in-creases,promotions, transfers, and other inducements to refrain26 N. L. R. B., No. 23.198 BANK ,OF AMERICA NATIONAL TRUST &' SAVINCS.ASSOCIATION 199'from union membership, publicizing its opposition to unions, discrim-inatory transfers and demotions, and by other acts; and (2) than onsundry dates the respondent discriminatorily discharged 12 of tits'employees because of-membership in, sympathy toward, or activity-in behalf of the Union.'Copies of the complaint, accompanied bynotice of hearing thereon to be held on, December 18,-'1939,,wireduly served upon the respondent and the Union.' ' '41'-tThereafter the respondent filed a special appearance and`statementof objections to;.jurisdiction on the grounds that the respondent isa national banking association and as such is not within ,the purviewof the Act,, and that its activities are not in commerce and do notaffect commerce within the, meaning of the Act.At the same timethe respondent filed its notice of motion to dismiss for-lack of juris-diction, and its answer denying the material averments of the com-plaint as to unfair labor practices, reaverring its objections to juris-diction, and setting up certain special defenses.Pursuant to notice, a hearing was held in San Francisco, California,on various, days between December 18, 1939, and January' 9, 1940,before Thomas S. Wilson, the Trial Examiner duly designated, bythe Board.The Board and the respondent - were represented 'bycounsel.Full opportunity to be heard; to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues, wasafforded. all parties. ,—IAt the opening of the hearing the'respondent presented-its motionto dismiss, which was taken under advisement by the Trial Examiner.At the conclusion of the Board's testimony in chief the respondentrenewed its motion upon jurisdictional grounds and upon the furthergrounds that the evidence was insufficient to sustain the materialallegations of the complaint, that the proceeding was barred by lathes,that the evidence showed that certain of the employees alleged tohave been discriminatorily discharged had since obtained other sub-stantially equivalent employment, ' and that as to three. of said em-,ployees 2 . there was no_ evidence in support of the allegations of, the'complaint.The' Trial Examiner sustained in part, the motion to'dismiss as to allegations of surveillance of union meetings and activi-ties,' reserved ruling as to dismissing the complaint. with respect toArthur Slattery and Attilio Barbano, and in all other respects deniedthe motion.,.IThe names of the employees alleged to have been discharged, and the dates of their respective discharges,are as follows John E Devine,on August 5, 1937; Paul Kovacich,on September 4, 1937; Arthur Slattery,'William Slattery,Thomas Rae Cochrane, Attilio Barbano, Edward McCarthy,John Marconi,WilliamNicholas,Mario Petrocchi, Frank Ruggiero, on September 7, 1937; Albert J Ernst, on May 3, 1938.2Arthur Slattery,AttilioBarbano, and Paul R Kovacich3Paragraph 7 (a) of complaint alleged interferenceby therespondent with the rights of its employees toself-organization by "maintaining surveillance over the activities of Union No. 20725,Union No. 21030,the U. 0. P. W A , andeach of them,and the membership or participation in and assistance to said meetingsor activities on the part of its employees or any of them " The motion,to dismiss this allegation of thecomplaint was granted as to Umoii No. 20725 and Union No. 21030. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the conclusion of the hearing the respondent interposed objec-tions to the proceeding on constitutional grounds.The Trial Exam-iner reserved ruling.The respondent further moved to dismiss onall grounds previously urged and on the evidence.The Trial Exam-iner reserved ruling.,During, the hearing the Trial Examiner granted a motion of Board's,counsel to strike the third and fourth defenses of the respondent'sanswer.4The Trial- Examiner further denied the respondent's ap-plication for subpoenas duces tecum for the attendance of certainmembers of the regional staff of the Board and for the production ofcertain papers and documents from the Board's files.During thecourse of the hearing the Trial Examiner made a number of otherrulings onmotions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds noprejudicial error.The rulings are hereby affirmed.Pursuant to agreement between counsel during the course of thehearing, the respondent filed, subsequent to the hearing, a tabulationof, acceptances outstanding on the last day of each month in 1937 and-1938,which said tabulation, together with- the letter of transmittalthereof, dated January 8, 1940, from Paul Dietrich to R. G. Smith,together with the letter of transmittal thereof dated January. 25,1940, from R. G. Smith to Johnathah H. Rowell, was ordered by theTrial Examiner in his Intermediate Report herein to be admitted inThis order is hereby affirmed.Under, date of February 14, 1940, counsel for the Board and the'respondent filed 'a stipulation dated February 9, 1940, providing forthe correction of the transcript, the admission into evidence of-Respondent Exhibits Nos. 1 and 2, and further' providing that motionof Boa'rd's counsel to conform-the complaint to the proof be deemedto have been made and granted.The Trial Examiner, in his Inter-mediate Report, ordered that said stipulation be admitted in evidenceas Trial Examiner Exhibit No. 1, and that Respondent Exhibits Nos.1and 2 be received in evidence. Said orders are hereby affirmed.:It is further ordered that the official report of proceedings be, and thesame hereby is, corrected in conformance with the provisions of saidstipulation.It is, further ordered that motion of Board's counsel toconform the complaint' to the proof be deemed to ' have 'been' madeand granted..Pursuant to leave granted, the respondent filed a brief with theTrial Examiner.On March 23, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, whereinthe respondent's motion to dismiss was denied except as consistentThe respondent's third defense challenged the good faith of the Board in the institution of this proceeding.The respondent's fourth defense alleged that the proceeding was barred by lathes. BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION '201with, the findings of fact and conclusions of law therein.He foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 '(1)and (3) and Section-2 (6) and (7) of- the Act and recommended thatthe respondent cease and desist therefrom and take certain affirmative'action adjudged appropriate to effectuate the policies of the Act,including the reinstatement with back pay of 11 employees held tohave been discriminatorily discharged.eluded that the discharge of one employee, Albert J. Ernst, had, notbeen discriminatory as alleged in the complaint.On May 6, 1940, the respondent filed exceptions to the Intermediaterespondent filed a brief.The Union filed no' exceptions.On June 4, 1940, counsel for the respondent was heard. in oralargument before the Board, at Washington, D. C.No appearancewas made by the Union.spondent, and finds that the exceptions, in so far as they are incon-sistent with the findings, conclusions, and order set forth below, arewithout merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 5The respondent is a national banking association organized underthe laws of the United States, with its main office in,San Francisco,California, 495 branches located in 307 California communities, and aforeign branch in London, England.As of December 31, 1937, its.total resources "amounted to approximately $1,493,000,000, and as ofDecember 31, 1938, to approximately $1,574,000,000. It is the ninthlargest bank in the world and the fourth largest in the United States.In 1937 the respondent made loans to corporations, partnerships,and individuals amounting to more- than $629,000,000. It was esti-mated at the hearing that approximately one-half of its loan,portfolioof 700,million dollars in July 1939 were commercial loans, of whichapproximately 105 million dollars were for consumer credit to purchaseautomobiles, Household eouipment, and similar consumer goods,, and250million dollars were loans to corporations, partnerships, andindividuals in all lines of business, including petroleum productionand refining, food canning and processing, lumber, mining, clothing,transportation,manufacturing of transportation equipment, news-papers and publishing, and stock exchange brokerage.The composi-nThe findings of this section are in accordance with findings of the Trial Examiner to which the respondenttakes no exception, 202DECISIONSOF NATIONALLABOR RELATIONS BOARDLion of the loan portfolios for 1937 and 1938 was approximately' thesame.As of December 31, 1937, the respondent had an outstandingliability of nearly 24 million dollars for letters of credit, acceptancesThe same liability for 1938 amounted to over 20 million dollars.During 1937 the respondent executed acceptances of more than 34.million dollars and purchased acceptances of other i banks-payable inStates other than the State of California, of more than 17 milliondollars.During 1938 the comparable figures were 46 million` 'and 6million dollars, respectively.As of June '30, 1937, the responden'tmaintained deposits in New York, Chicago, and other cities, and hadcash' items in.process of collection, amounting to 66 million dollars.As of June 30, 1938, this figure amounted' to over 82 million dollars.The respondent also had deposits from banks outside the State ofCalifornia in the amount of 30 million dollars.In 1937 the respondent sent to out-of-State banks from its LosAngeles and San Francisco offices, notes, drafts, bills, and coupons forcollection outside of California in the amount of-157 million dollars.It was estimated that at least half of the above would be drafts cover-ing bill of lading shipments of commodities to points outside the Stateof California or to foreign countries. In 1937 the respondent madetelegraphic transfers of money to points outside the State of Californiain the sum of more than 463 million dollars and received telegraphictransfers of money, from banks located outside the State of Californiain the sum of over 606 million dollars. In the same year it purchasedupwards of 96 million dollars worth of foreign exchange, and soldtravellers' 'cheques, recognized throughout the world,' in the sum of10million dollars, 23million dollars being sold by correspondentbanks.These cheques may be purchased in some 31 foreign countriesand in many States of the United States.The respondent also soldin 1937 letters of credit to an amount of more than 2% million dollars.The London branch of the respondent is maintained solely to accom-plish the purposes permitted by the National Bank Act and moreparticularly by Title 12, Section 601, United States Code.' It handlesaccounts of many California companies who do business in Londonand helps finance the shipment of commodities between California,the United States, and England.It facilitates the handling of therespondent's business in California with London banks and services theneeds of the respondent's customers who may be travelling abroad.II.THE ORGANIZATIONS INVOLVEDUnited Office & Professional Workers of America, Local No. 34,isa labor organization affiliated with the Congress ' of IndustrialOrganizations, herein called the C. I. O, It admits to membershipemployees of the respondent. BANK OF' AMERICA NATIONAL TRUST 3i SAVINGS ASSOCIATION 203Bank & Insurance Clerks & Office 'Employees Union No. 20725,hereinafter called Union No. 20725, was at all times from and includingJune 1937, until on or about July 27, 1937, a labor organizationaffiliatedwith the American Federation of Labor, herein called theA. F. of L. It admitted to membership employees of the respondent.Bank Employees Union No. 21030, hereinafter called UnionNo. 21030, was at all times from and including July 1937, untilapproximatelyMarch 1938, a labor organization affiliated with theA. F. of L. It admitted to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe first steps toward the organization of the respondent's'employ-ees in the San Francisco area were taken in the spring of 1937.Atthat time a number of meetings were held in San Francisco underA. F. of L. auspices to enlist the interest of office and white-collarworkers in unionization. Some of the respondent's employees attendedthese meetings and in May 1937 became charter members of UnionNo. 20725. In July 1937, as a result of a referendum vote of themembership, this local changed its affiliation from the A. F. of L. to theC. I. 0., and was rechartered on August 4, 1937, as United Office &ProfessionalWorkers of America, Local No. 34..A minority, opposedto this change of affiliation, reorganized, as Bank Employees Union,No. 21030, affiliated with'the A. F. of L.Both Local No. 34 and LocalNo: 21030 were represented among the employees of the respondentand competition for membership was especially active in the variousbranch banks of the respondent during July and August 1937.Ulti-'mately, in February or March 1938, Local No. 21030 became dor-mant and surrendered its charter, turning over its membership toLocal No. 34.Officials of the respondent were cognizant of the membershipcampaign.Solicitation was open and union pamphlets were distrib-uted widely.'Some of these found their way to the desks-of several ofthe' respondent's officials, among others to that of George K. Plummer,assistant personnel director, through whose office all personnel prob-lems were cleared in the Northern California division of the re-spondent. ' Plummer brought the matter to the attention of A. Fenton,vice president in charge of personnel, and asked what the policy of therespondent was to be.Fenton in turn consulted counsel and lateradvised Plummer that "he had been advised to tell us . . . thatwe did not consider ourselves subject to the Act; however, we wereto'get copies of it; read it, and abide by the spirit of the Act."Copiesof the Act were procured as soon as possible.' 204,DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record contains uncontradicted evidence of a number of state-ments made by various officials of the respondent reflecting therespondent's attitude toward the Union and toward the unionizationof, bank employees.In an interview in January 1938 with the presi-dent of Local No. 21030, who was not an employee of the respondent,A. P. Giannini, chairman of the respondent's board of directors, statedthat "he had done so much for the employees of the bank that hedidn't think,it was quite right for them to organize."Louis Ferrari,vice president and counsel of the respondent, declined at the same timeto discuss the terms of a contract with Local No. 21030, not on theground that this union did not represent the employees in an appro-priate unit for the purposes of collective bargaining, but on the groundthat the respondent did not come within the jurisdictional provisionsof the Act.From these and other statements of the. respondent's officials, andon,the whole record, it is clear that the respondent viewed with un-easiness and hostility the attempt to organize its employees, and, atthe same time, believed that the latter were not within the protectionof,the Act.B. Interference,, coercion, and restraintWhen Local No. 20725 changed its affiliation from the A. F. of L.,.Thomas McCullough, then an assistant vice president in the respond-ent'sMarket-NewMontgomery branch, made the statement toAngela Gizzi, an employee, that in his opinion the Union made a greatmistake when it "went CIO," that the C. I. O. would not get anywherebecause there were too many Communists and radicals in the organi-zation.During the summer or early fall of 1937, some 15 bookkeepers ofthe No.'1 Powell Street branch of the respondent attended an adver-tisedmeeting of Local No. 21030.Upon being advised that thiswas a membership meeting, they signed application cards and made apartial payment on dues.After the meeting there was some discus-sion among the group as to the advisability of their remaining mem-bers.The matter was first discussed with one Ghiselli, the head.bookkeeper, who suggested that they talk it over with R. F. Schacht,the chief clerk.Schacht was sent for and met with the group.Al-though he informed them that the decision was up to them personallyand that he could not tell them whether or not to join, lie spoke tothem "about his experience with a union; about the stagnation of theemployees due to unions themselves; and that the salaries for unionswould remain more or less on a'permanent level unless you will beable to rise according to ..In other words you wouldn't beable to get a raise until you got up above that stagnation in which youwere in at the present moment, and it all runs in seniority rights." BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION 205After further discussion in the light of Schacht's talk,,Ghiselli,wasaskedby thebookkeepers to prepare letters of resignation for them,to send to Local No. 21030.Letters of resignation were typed ac-cordingly,signed by nine of the bookkeepers and mailed in a batch tothe local.Every one of the bookkeepers who is shown by the recordto have heard Schacht's talk sent in his resignation.As chief clerk;Schacht acted as contact man between the No. 1 Powell Street branchand the main office of the personnel department,with the responsi-bility for recommending promotions.Under thecircumstances it isimpossible to interpret his meeting with the bookkeepers,and the'tenor of his advice, relating directly to their chances of promotion, inany other terms than that of subtle but effective coercion.''We find that by the statements related above, in connection withthe respondent'sother conduct herein set forth, the respondentinterfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7. of the Act.C. The discriminatory discharges1.The discharge of John E. DeVineJohn E. De Vinewas first employed by the respondent on August17, 1936, as a messenger at a salary of $65 a month.Within a yearhe was promoted to junior clerk at a salary of $95 per month.DeVine ,was among the first of respondent's employees to becomeinterested in union organization.He was a member of Local No.20725 and among the group that voted affiliation with the C. 1. O. Hewas chairman of the organizing committee of the Union for therespondent's employees.Between August 3 and 5 he made three tripswith other organizers to solicit members and distribute union circularsamong groups of employees at the 550 Montgomery Street branchduring working hours.On the afternoon of August 5, 1937, shortly before closing hoursat the 16th and Mission Street branch, Plummer sent for DeVineand told him' that he was to be transferred to the Centerville branch,effective next morning.DeVine stated that he could not accept thetransfer- on account of the condition of his mother's health.Plummerdid not credit his excuse and referred him to the terms of his contractwith the bank under which he obligated himself to accept transfer toany other locality at any time at the respondent's option.'DeVino'The attitude of the bookkeepers toward Schacht, asshown by therecord,their desire for his counseland advice in what they felt was a consequential step,"like you would go to your father—'make pertinentin this connection the language of the Court inNational Labor Relations Board vFalkCorporation,102 F.(2d) 383(C. C. A 7): "The position of the employer,where, as here,there is present, genuine and sincererespect and regard,carries such weight and influence that his words may be coercivewhen theywould notbe so if the relation of master and servant did not exist7The pertinent clause reads as follows "That,realizing the scope of the Bank's activities and the wideopportunity this feature of the institution affords me,I (the employee)shall hold myself in reasonablereadiness to move to whatever place of occupation the Bank may desire." 206DECISIONS,OF NATIONALLABOR.RELATIONS BOARDcontinued to insist that he could not take the Centerville appointment.Plummer elected to treat his decision as an "automatic resignation"and arranged for a settlement of his salary account and other funds -tohis credit as an employee of the respondent.The Trial Examiner found that Plummer's insistence upon DeVme'sgoing to Centerville "with knowledge of his statement that he,wasunable to go there was tantamount to discharging him," and thatsuch discharge was because of his membership in a labor, organizationand his activities in-its behalf.,'I , ,: ,We are of the opinion that the record does not support the TrialExaminer's findings in this respect.- ^ There is no evidence, that priorto DeVine's assignment to.the Centerville post Plummer, knew of anyimpediment to his accepting it; and in view of DeVine's confused testi-mony we are not satisfied that any: such impediment did exist,..Plum-mer testified that it was a common occurrence for employees in theSan Francisco area to try to avoid being transferred to other pointsand that he assumed that DeVine was trying the same tacticsThere was nothing exceptional' in the transfer of an employee fromone branch of the, respondent to another, there having been 2969such transfers during the year 1937 alone.There is no question on therecord that the position at Centerville had to'be filled-at once.WhenDeVine refused to' go, another employee of-less experience-had to besent in his place, and reported for duty thb following 'morning.Thetransfer'was in the nature, of a promotion, and was apparently in line'with the respon'dent's policy of training employees: by increasedresponsibility within the system. +-;';'-, "'' 'Upon the entire record, we do not find that DeVine was selectedfor transfer with the knowledge that he was unable to accept it, or thatthe respondent used his refusal as a' pretext for his, discriminatorydischarge.We find that John E. DeVine was 'not discharged becauseof his union membership or activities.2.The discharge of the,automotive messengers'The complaint alleges that the: respondent discriminatorily dis-charged Paul Kovacich on September 4, 1937, and discharged ArthurSlattery,William Slattery, Thomas 'Rae Cochiine, Attilio' Baibano,Edward McCarthy, John Marconi, William Nicholas; Mario Petroc-chi, and Frank Ruggiero, on September,7, 1937.The employees in question constituted all the personnel, with theexception of C. C. Kerins, the manager, Charles E., Gloeckner, hisassistant, and John P. Carrick, a temporary employee, of what wasknown as the automotive messenger department of the respondent inthe' San Francisco area. It was the function of this department toservice the numerous branches of the respondent in, this area, withsupplies and to transmit between the branches and' from the branches BANK, OF,AMERICA NATIONAL TRUST. &, SAVINGS ASSOCIATION 207Street,. customers' checks and other -records., The city branches wereallocated among nine routes, one messenger being regularly assignedto 'each.Two additional routes, established during the spring orsummer of 1937, serviced the banks between San Francisco and SantaRosa and between San Francisco and San Jose.Some method of providing inter-branch service had been employedby,, the respondent since 1909 or 1910, when the first, San Franciscobranch was opened., Until 1931 this service was contracted for, withC. C. Kerins, doing business as the Kerins Delivery Service, whosupplied motor equipment and drivers. In 1931 the respondent dis-continued the contract with Kerins and brought the automotive mes-senger service under its direct control.Kerins was, employed as man-ager, of the new automotive messenger, department and the driversemployed at the time by the Kerins, Delivery Service were placed onthe respondent's,pay roll.. New messengers were thereafter employedas needed through the respondent's personnel department.Some time in August' 1937; while the automotive messengers wereat lunch, organizers. from the Union-appeared; rat the,garage at 550Montgomery Street. Summoned by one Stewart, his assistant, HectorCampana, the branch manager, came out with Kerins, the managerwhile he could not interfere with their soliciting the employees theymust keep, off, the bank ,property. ,As the organizers moved awayCamppna remarked,to Kerins, "They are trouble-makers." ,About August 20 organizers for the Union again came to the garageat lunch hour and this time most of the men present signed up.Cochrane, one of the messengers, upon. being questioned- by Kerins,told him, that they had all signed.., _ ,.On the morning of September 3 Campana informed the automotivemessengers, that the respondent,had abolished their, department, andthen held separate interviews with Carrick, Kovacich, and Ruggiero.Each,was asked by Campana whether he had signed anythil g or joinedany;'organizations;8,Carrick, the latest of the messengers to be, em-that, he had applied.Campana thereupon told Carrick that he,would speak. to Plummer, about another job for. Carrick., Shortlythereafter the respondent gave him temporary employment whichlasted, about,1 month.Kovacich, who had applied for membership,told.Campana that lie had not done so., Campana told him not tolie.because.he had the names of all who' had joined.Kovacich wasthem admitted,it,when Campana told him lie had better tell him thetruth as-he, had all ,their ,names.8Campana denies having questioned Carrick, Kovacich, and Ruggiero about their union affiliation.We accept the Trial Examiner's findings as to the relative credibility of the witnesses and find as above OF NATIONALLABOR RELATIONS BOARDOn' September 7 the respondent discharged Ruggiero, ArthurSlattery,Cochrane, Barbano,McCarthy,Marconi,Nicholas, andPetrocchi.William Slattery, who had been laid up for several weekswith a broken leg, did not report' for duty until September 30.Hewas then discharged on the asserted ground that the respondentcould not discriminate between the employees of the abolished de-partment.We have already noted, however, that Carrick obtainedother employment with the respondent; and Gloecknor, who had notjoined the Union, was employed in the department which took theplace of the one, abolished.The- respondent, in discontinuing the automotivemessengerdepartment as 'such, on September 3, 1937, abandoned the routes toSanta Rosa and San Jose, transferred this and other services to otherdepartments, and reduced the number of city routes to six. Individualservice contracts were made for each of the six routes with a bondeddriverwho supplied and maintained his own equipment. Therespondent assigned Gloeckner to one of these jobs and gave theremaining five to persons employed in other departments.Therespondent did not fill the jobs from which these five persons weretransferred.'The -respondent contends that the automotive messenger servicewas changed solely in the interests of efficiency after a long periodof unsatisfactory service.The respondent lays stress on the accidentrecord of the department and complaints of-delayed service originatingwith the several branches.Both Plummer and Frank M. Dana,testifying as officials of the personnel department, had difficulty indocumenting these grounds of dissatisfaction by reference to par-ticulars, and it is clear that the difficulty was not so much with thework records of individuals as with factors that pertained to thesystem itself.The methods of correction were primarily changes ofsystem.Redistribution of work eliminated to some extent the needfor, automotive -equipment in the congested' areas, besides relievingthe 'automotivemessengers of certain functions.These changeswould have a bearing on' both punctuality and accidents.Thealleged desiderata'of greater care and added sense of responsibility.were'sought'through increased pay and through having the messengers'supply and maintain their own equipment, not through change ofpersonnel alone.Although the main features of the change in the automotive servicethus related to method rather than to personnel, none of the auto-motive messengers, with the exception of Gloeckner, was given anopportunity to qualify for the contract jobs, although Cochrane hadbeen in the employ of either Kerins or the respondent since 1929,McCarthy since 1931, Arthur Slattery since 1932, William Slattery BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION 209since 1933, and Nicholas since 1935.9 It is inconceivable that theseemployees would have been retained in Kerins; and the respondent'semploy over these periods of time if their work had been individuallyunsatisfactory.Moreover, Ruggiero was discharged although Kerinsrecommended him for a position that was then open in the warehouse.Kerins testified: "I picked him out of all the other boys in my opinionto be very qualified.He was a very good penman, very; courteous,,very interested in his work, and a very pleasing personality. Ithought he would be a potential banker or. he had the possibilities ofbeing developed into something worth while . . . It was commonknowledge that. he was slated for the position."The respondent does not contend that the change was. inauguratedin response to any immediate change of circumstances calling forabrupt adjustment.Yet the change itself was effected suddenly andthe automotive messenger department abolished at a day's notice,after 6 years' experience, before detailed plans for the new servicehad even been perfected., The respondent offers no explanation forthis sudden crystallization of decision.Plummer, assistant personneldirector, did not know it was being contemplated.Dana, assistantpersonnel director, who ordered the change, was uncertain as towhether the decision was made 1 week or 5 weeks before the changewas effected.Kerins,manager of the department, learned of thechange the day before it was made effective.In view of the precipitancy of the respondent's action in, changingits system of automotive messenger service immediately upon learningof the interest of the personnel of the automotive messenger depart-ment in unionization; its failure to offer employment in the newdepartment or in other departments to any of the messengers employedin the old automotive messenger department except Gloeckner, theassistant manager, and Carrick, who were not union members; Cam-pana's interrogation of Carrick, Kovacich, and Ruggiero concerningunion membership at the time the respondent abolished the old auto-motive messenger service and his asserted knowledge of the status ofthe automotive messengers in the Union; and the respondent's. hostileVThe continuous ser%ice records of the automotase messengers from date of employment by either theKerins Delivery Service or the respondent ace as followsEmployed'Salary atstartSalary Sept.2, 1937Cochrane,Thos. R-----------------------------------211/29$60$85Gloeckner,Chas E. (Asst.Foreman) -------------------12/6/2970135McCarthy, Edw------------------------- --------------9/1/316585-Slattery, Arthur F--------------------- _- - ---_-_--2/1/326085Slattery,Wm J---------------- ----- ------------ --8/3/336590Nicholas,Wm----------------------- -----------------3/12/356585Marconi, John------------------------------------------7/28/366580Petrocchi,Mario--------------------------------------9/17/366580Ruggiero,Frank--------------------------------------9/28/366580Barbano, Attilio----------------------------------------2/8/377070Kovacich,Paul---------- -----------------------------8/10/377575Carrick, JohnP----------------------------------------8/-,37---------------------------- '210 'DECISIONSOF'NATIONAL LABOR RELATIONS BOARD 'attitude toward the unionization df its employees as shown by therecord, we are convinced that, the respondent timed the change in theautomotive messenger 'service and discharged the automotive mes-sengers named in the complaint' in order to rid itself of a nucleus ofunion members 'and' sympathizers.On the record as a whole we find that the respondent on September3; 1937, discharged Paul Kovacich, on-September 7, 1937, dischargedArthur Slattery, Thomas Rae Cochrane; Attilio Barbano, 'EdwardMcCtirthy, 'John Marconi, William Nicholas, Mario Petrocchi, andFrank Ruggiero; and on September 30, 1937, discharged WilliamSlattery, thereby discouraging membership in a tabor organization bydiscrimination in regard to hire and tenure of 'employment, and thatthe respondent by such discharges 'and by Campana's interrogationwith, restrained; and coerced employees inn ' the' exercise of rightsguaranteed in Section 7-of the Act.3.The discharge of Albert J. ErnstThe complaint alleges ' that -Albert J.' Ernst was discriminatorilydischarged by the respondent on May 3, 1938. The Trial Examinerfound that the evidence did not sustain the allegations of the com-plaint with'respect to this employee.The Union filed no exception tothis findingWe have reviewed 'the testimony and agree with theTrial Examiner's conclusion.We find that the respondent did not dis-charge Albert J. Ernst because of his union membership or activities.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE 'REMEDY'In order to effectuate the purposes of the Act, we shall order therespondent to cease and desist from certain unfair labor practices inwhich we have found it to have engaged. Further to effectuate thepurposes of the Act we shall order the respondent to take certainaffirmative action,more particularly described below, and herebyfound to be appropriate to counteract the effects of such unfair laborpractices.We have found that the respondent discriminatorily dischargedcertain of its employees.We shall therefore order the respondent tooffer full reinstatement in their former or substantially equivalentpositions to those employees whom we have found to have been dis- BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION 211criminatorily discharged, and to make them whole for any loss ofpay they.suffered by reason of'theti discharge by payment to each ofthem of a sum of, money equal to the anio>lt which lie normallywould have earned as wages or salary from the date of his dischargeto the date of such offer of reinstatement, less his net earnings 10during said period.The respondent contends that all of the employees whom .we havefound to' have `been' discriminatorily discharged, have since obtainedsubstantially : equivalent employment and therefore 'are no longerthe jurisdiction of the Board for remedial action.Employees whohavc'obtained other regular and substantially equivalent employmentare not thereby beyond-the reach,of the remedial orders of the Board,11eitheri for -purpose's of back pay, or of reinstatement.Moreover, the record fails to establish that the employees hereconcerned have obtained substantially equivalent employment sincetheir discharge.The facts in this connection, as shown by the record,are summarized as follows:SalarySept 2, 1937Employment since dischargePer monthCochrane, Thos R______________$85135 days City Street Dept at $5per day; June 10 to JulycCarthy, Edw________________8520, 1939, earned $128 35, since November 1939 employedwhen work available at $19 60 per week at Foderer'sCornice Works6 weeks with Rwy Express at $20 per week, out of work 6Slattery, Arthur F______________$85mos.; now on WPA at $52 per mo.No testimony.Slattery,Wm J_________________$90WPA at $55 to $65 per me ; bus boy in restaurant about 6icholas,Wm___________________85mos at $20 per week, 3 weeks at Embassy Club at $18per week, now getting 2 hrs work per day at 75¢ per hr.at Foster's LunchOdd jobs at $8 and $10 per wk ; 2 wks for Rwy. ExpressMarconi, John -__ _ _____________$80at $6 per day, truck driver for contractor at $18 per week.13.5mos as carpenter at $25 per week, unemployed everPctrocchi,Mario___-____-____--_$80sinceSunrise Produce Co , 2 mos at $15 per week; drug storeuggiero, Frank________________80clerk 6 mos , earned $200, Valley Produce Co , 2 mos. at$15 per wk ; Sunrise Produce Co , bookkeeper at $25per weekEmployed last 2 yrs at hotel news stand at $20 per weekBarbano, Attilio_________________$70No testimonyKovacich, Paul__________________$75135 mos as carpenter, earned $200, clerk in grocery store 6mos at $20 per wk , unemployed ever sinceTaking into consideratiow the various factors that affect the ques-tion of equivalence of,employment, and specifically those of stabilityiiBy "net earnings"ismeant eainmgs less expenses,such as for transportation,room and board,incurredby suchemployee in connection with obtammg woi k and workmg elsewhere than for the respondent, whichwould not have been incurred but for his unlawful discharge and the consequent necessity of his seekingemployment elsewheieSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of CarpentersandJoinersofAmerica,Lumber and Sawmill Workers Union, Local 2590,8N. L R. B 440Monies received forwork performed upon Federal,State,county,municipal,or other work-relief projects are not considered asearnings,but, as provided below in the'Order, shall be deducted from the sum due the employees,and theamount thereof shall be paidover to theappropriate fiscal agency of the Federal, State, county,municipal,or other government or governments which supplied the funds for said work-relief projectsSeeRepublicSteelCorporation v,N L R B,107 F (2d) 472'(CC A 3),Bert granted May 20, 1940, enf'g as modMatterof Republic Steel CorporationandSteelWorkers Organizing Committee,9 N. L. R B. 219.11SeeMatter of Eagle-Picher Mining & Smelting Company,a corporation andInternationalUnionofMine,Mitt & SmelterWorkers,Locals Nos 15, 17, 107,108 and 111,16 N L R B 7271 212 . , DECISIONS OF NATIONAL LABOR RELATIONS BOARDand security in the job, we do not find that any of the employees hereinvolved has obtained substantially equivalent employment.Upon the basis of the foregoing findings of fact and upon the entirerecord in. the case, the Board makes the following:CONCLUSIONS OF LAW1. ,United Office & Professional Workers of America, Local No. ,34,is alabor organization within the meaning of Section 2 (5) of the Act.2.Bank & Insurance Clerks & Office Employees Union No. 20725and Bank Employees Union No. 21030 were labor organizations withinthe meaning of Section 2 (5) of the Act.3.By discharging Paul Kovacich, Thomas R. Cochrane, Edward'McCarthy, Arthur F. Slattery, William J. Slattery, William Nicholas,John Marconi, Mario Petrocchi, Frank Ruggiero, and Attilio Barbano,thereby discouraging membership in United Office & ProfessionalWorkers of America, Local No. 34, the respondent has ,engaged inand, is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.4.By interfering with, restraining, and coercing employees in thehas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Bank of America National Trust & Savings Association, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in United Office & ProfessionalWorkers of America, Local No. 34, or any other labor organizationof,its employees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to itsemployees' hire and tenure of employment or any term or conditionof their employment;(b) In any other manner interfering with, restraining, or coercing,its employees in the exercise of the right to self-organization, to form,join,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of 'collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act. BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOCIATION 2132.Take the following affirmative action which the Board findswilleffectuate the policies of the Act:(a)Offer to Paul Kovacicll, Arthur F. Slattery, William Slattery,Thomas Rae Cochrane, Attilio Barbano, Edward McCarthy, JohnMario,Petrocchi,, and Frank Ruggieroimmediate and full reinstatement to their former. or, substantiallyequivalent positions,, without prejudice to, their seniority, and otherrights and privileges;(b)Make whole Paul Kovacich,,^,Arthur F. Slattery,WilliamSlattery, Thomas Rae Cochrane, Attilio Barbano, Edward McCarthy,JohnMarconi,' William.Nichola`s,'Mario' Petiocchio, and FrankRuggiero for any loss of pay they may have suffered by reason of therespondent's discrimination in regard to''their hire and tenure of em-ployment, by payment to each of them, respectively, of a sum of moneyequal to that which he would have earned as wages during the periodfrom the date of the discrimination to the date of the offer of reinstate-ment, less his ,net, earnings 12 ,during said period; deducting, however;from the amount otherwise due: to, each of the said employees moniesreceived, by said employee during said period for work performedupon Federal, State, county, municipal; or other work-relief projectsand pay over the amount, so deducted, to the-appropriate fiscal agencyof the Federal, State, county, municipal, , or other government orgovernments which supplied the funds for, said work-relief projects;(c)Post immediately in conspicuous places at its main office andin. its;brdnches at San Francisco, California, and maintain fora periodof,aV east sixty (60) consecutive days from the date of posting, noticesto its'employees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paiagraphs 1(a) and (b) of this^Order;- (2) that the respondent will take the affirma-tive action set forth, in .paragraphs 2 (a) and (b)'of this Order; and (3)that the respondent's, employees are"free to become or remain-membersof United Office & Piofessional Workers, of America,, Local No. 34, andthe respondent will not discriminate against any employee becauseof membership or' activity in that organization;(d)Notify the Regional Director ' for 'the Twentieth' Region _inwriting within ten (10) days from the date of this Order what steps'ithas taken to comply herewith.-_AND IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondent discriminated in regard to the hire andtenure of employment of John E. DeVine and Albert Ernst be, and ithereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.12 See footnote 10,supra.323429-42-vol. 26-15